Title: To Benjamin Franklin from Richard Peters, 16 December 1780
From: Peters, Richard
To: Franklin, Benjamin



Dear Sir
Philada. Decr. 16. 1780
I have just heard of an Adventure of mine out of which I directed you to be paid being captured by the Enemy on its Way to France. I am much chagrined that owing to this Dissappointment you have not received the Money. I sent £30 Sterg & now remit in a Bill for 200 Dollars £45 Sterg. This with Chevr Trecesson’s Bill will make up the £100 Sterg advanced for me & when the whole is settled I shall beg you to accept of the Interest. I took much pains to have it in my power with propriety to pay Mr Trecesson. I wrote to him to the West Indies giving him a Credit on a House in Martinique. I have heard from my Friends there that the Chevalier recieved my Letter he being at Guadalope in the Regt of Armagnac but that he knows Nothing of the Bills. In the mean Time a genuine Bill was presented to me but as the Chevalier said he had never seen or heard of the Bills I have Reason to doubt the Authenticity of the Endorsement. I proposed to the Holder to send the Bill to the W Indie. & let the Chevalier acknowledge the Endorsement or recieve the Money from my Friends at Martinique & give a Reciept or if the Endorsement be genuine let the Order of the Indorsee recieve it there. If I cannot get the Matter adjusted in some such Way I must I believe remit you the Money. There have been so much Delays & Difficulty in sending you this Money that I pray you to advance no more even if your Goodness should incline you so to do. I expect speedily to remit you some Money to be applied as the former. But I should be extremely obliged by any Intelligence from or concerning my Father from whom I have not heard for three Years not having recieved the Letter you mention nor any other. I believe you are acquainted with his Hand writing—
I am with the most sincere Esteem & Respect Your very obedt & obliged hble Sert
Richard Peters


Be pleased to present my Compliments to W. T. Franklin. Mrs peters sends her respectful Compliments
  Addressed: His Excellency / Benjamin Franklin Esqr / Minister Plenipotentiary of / the United States / Passi / near Paris / [in another hand:] Pr Ship Franklin / Capt Angus
  forwarded by yr. most obt. Humble Servt. L’Orient 24 Jany. 1781Js. Cuming

